DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 10/1/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 4-17, and 19-23 are pending. 
Claims 2-3 and 18 are cancelled.
Claims 1, 6, 13, and 17 are currently amended.

Claim Interpretation
To clarify the record, the Examiner notes the Drawings appear to depict the first end (Fig. 5, #504) and second end (#506) of the liner (#502), first opening (#532) and second opening (#534) of the nozzle (#520), and first end, second end, first flange (#310), and second flange (#312) of the connector (#106) as opposite the identifications (i.e., where first and second labels are switched) of the same elements as recited in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over AmRhein (US Patent Pub. 2005/0221618) in view of Fong (US Patent 5,935,334).
Regarding claim 1, AmRhein teaches a member ([0049] and Figs. 1&6B, chamber inlet/plenum #66) for a semiconductor processing chamber ([0005] and Fig. 1), comprising: 
a nozzle (chamber inlet/plenum #66 is the nozzle) comprising a first end with a first opening and a second end with a second opening opposite the first end,

    PNG
    media_image1.png
    285
    348
    media_image1.png
    Greyscale

the first opening of the nozzle having a circular cross section (AmRhein - Fig. 6B and C, plenum throat #93 opening shown circular) and the second opening of the nozzle ([0075] and Fig. 6C plenum insert #102 with shaped opening #99), having an ellipsoid cross section that is wider and shallower than the first opening of the nozzle (Fig. 6C, shaped opening #99 is wider horizontally and shallower vertically than plenum throat #93 opening, as shown below), wherein an entire perimeter of the first opening of the nozzle and an entire perimeter of the second opening of the nozzle are directly connected by a continuously tapered surface (see annotated Fig. 6B below in relation to Fig. 6C, the perimeter of shaped opening #99 is directly connected to the bolded 

    PNG
    media_image2.png
    205
    381
    media_image2.png
    Greyscale

the second opening of the nozzle having a cross section that is wider than a cross section of the first opening of the nozzle (Fig. 6C, opening #99 wider than plenum throat #93) and has substantially the same height (while opening #99 is shallower than #93, in as much detail as Applicant describes the phrase “substantially the same height”, AmRhein also shows wherein the heights of the openings #99 and #93 are substantially similar); and

    PNG
    media_image3.png
    200
    380
    media_image3.png
    Greyscale

a channel formed in the member and extending from the first end of the nozzle to the second end of the member (see annotated AmRhein Fig. 6B above), wherein the channel is wider at the second end of the member than at the first end of the nozzle and shallower at the second end of the member than at the first end of the nozzle (see 

AmRhein does not teach a liner for the member, comprising a first end with a first opening, a second end with a second opening opposite the first end, the first end of the liner directly coupled to the second end of the nozzle, the second opening of the liner having a cross section that is wider than a cross section of the first opening of the liner and has substantially the same height. To clarify, AmRhein teaches the structural features of the nozzle as required above, but does not teach a liner conforming to the nozzle structure.
However, Fong teaches a liner (Fong – C27, L7 and Fig. 3, liner #291) comprising a first end with a first opening (Fong – Fig. 3, lower end with opening of liner #291), a second end with a second opening opposite the first end (Fong – Fig. 3, upper end with opening of liner #291), the first end of the liner directly coupled to the second end of the liner (Fong – Fig. 3: direct physical connection between first and second end).
AmRhein and Fong both teach chemical vapor deposition (CVD) apparatuses with a remote plasma source, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the nozzle as taught by AmRhein with the liner as taught by Fong in order to protect inner surfaces of the passage from corrosion and etching due to remotely generated radicals (Fong – C27, L6-10), prevents recombination of radicals 
Regarding the further limitations of the liner, Fong further teaches wherein the liner can comprise any cross section to match the cross-section of the inlet and applicator tube (Fong – C37, L32-34). As such, modified AmRhein teaches wherein the liner (as taught by Fong) is matched in shape to the nozzle structure (as taught by AmRhein), and thus meets the limitations of the claim not explicitly taught by AmRhein alone.

Further, while modified AmRhein does not explicitly teach wherein the second opening of the nozzle has a cross sectional area equal to or greater than a cross sectional area of the first opening of the nozzle, modified AmRhein teaches wherein the cross sectional area is a result effective variable. Specifically, AmRhein teaches that the plenum insert can be designed such that the reactive flow has a desired flow pattern (AmRhein – [0077], [0081]-[0083]) and is configured to minimize the loss of desired energetic species (AmRhein – [0080]). Additionally, AmRhein teaches that the plenum insert size is selected based upon the desired mounting location within the plenum (AmRhein – [0079]).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum value for the cross sectional area of the nozzle/liner through routine experimentation in order to create a desired flow pattern (AmRhein – [0077], [0081]-[0083]), minimize the loss of desired energetic species (AmRhein – [0080]), and conform to the desired mounting location 

Regarding claim 4, AmRhein teaches a protrusion disposed in the channel (AmRhein - [0074] and Fig. 6B, support #103).

Regarding claim 5, AmRhein teaches a flow divider disposed in the channel (AmRhein - [0075] and Fig. 6C, rounded protrusions #97a of plenum insert #102 with flow blocking plate #97), wherein the flow divider is secured to the liner member (liner as taught by Fong, conformed to the interior shape of the inlet plenum #66 as taught by AmRhein, coupled with the plenum insert #102 as taught by AmRhein) by the protrusion (AmRhein - [0074]: plenum insert #102 supported on a support #103), and wherein the flow divider has a height less than a height of the liner (see annotated AmRhein Fig. 6C below, height “A” of flow divider significantly smaller than a height “B” between an inside surface of the plenum #66, even with an additional liner as taught by Fong). 

    PNG
    media_image4.png
    257
    479
    media_image4.png
    Greyscale

Further, while the exact thickness of the liner as taught by is not specified, Fong does teach that the liner is designed to conform to the geometry of the members it lines (Fong – Fig. 3, liner #291 conforms to the passageway in the chamber wall), whose 
The Examiner notes “a height of the liner” is an extremely broad limitation, and is interpreted herein as any vertical distance between an upper and lower part of the liner.

Claims 6-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US Patent 6,450,116) in view of AmRhein (US Patent Pub. 2005/0221618).
Regarding claim 6, Noble teaches a liner assembly (Fig. 5, inlet member #360 with sleeve #360f), comprising: 
a connector (Noble – Fig. 3A, inlet member #360) comprising a first end with a first opening (Fig. 3A, right-most end with opening of member #360) and a second end with a second opening opposite the first end (Fig. 3A, left-most end with opening of member #360), the first end of the connector further comprising a first flange (C11, L17 and Fig. 5, flange #360a) extending radially outward from the first opening of the connector (extends radially upward/downward/outward from the opening, see Figs. 5-6) and the second end of the connector further comprising a second flange (C11, L20 and Fig. 5, flange #360c) extending radially outward from the second opening of the connector (extends radially upward/downward/outward from the opening, see Figs. 5-6);
a nozzle (Fig. 6, openings of passageway 360b, as shown annotated below) comprising a first end with a first opening (see below) and a second end with a second opening opposite the first end (see below), the first end of the nozzle directly coupled to 

    PNG
    media_image5.png
    463
    535
    media_image5.png
    Greyscale

a liner (C11, L38 and Fig. 5, sleeve #360f) comprising a first end with a first opening (see annotated Fig. 6 below) and a second end with a second opening opposite the first end (see annotated Fig. 6 below), the first end of the liner directly coupled to the second end of the nozzle (see above and below annotated Figs. 6, liner first end directly coupled to the first and second ends of the nozzle), and

    PNG
    media_image6.png
    454
    535
    media_image6.png
    Greyscale

a conduit formed through the liner assembly (Fig. 6, passageway #360b) and extending from the first end of the connector to the second end of the liner (see Fig. 6 

Noble does not teach wherein the second opening of the nozzle has an ellipsoid cross section that is wider and shallower than the first opening of the nozzle, the second opening of the nozzle having a cross section that is wider than a cross section of the first opening and has substantially the same height, nor wherein the fluid flow path expands in a first direction substantially perpendicular to the major axis of the fluid flow path and narrows in a second direction substantially perpendicular to the major flow axis of the fluid flow path and the first direction.
However, AmRhein teaches a nozzle (chamber inlet/plenum #66 is the nozzle) comprising a first end with a first opening and a second end with a second opening opposite the first end (see below),

    PNG
    media_image1.png
    285
    348
    media_image1.png
    Greyscale

the first opening of the nozzle having a circular cross section (AmRhein - Fig. 6B and C, plenum throat #93 opening shown circular) and the second opening of the nozzle 

    PNG
    media_image2.png
    205
    381
    media_image2.png
    Greyscale

wherein the second opening of the nozzle has a cross section that is wider than a cross section of the first opening of the nozzle (Fig. 6C, opening #99 wider than plenum throat #93) and has substantially the same height (while opening #99 is shallower than #93, in as much detail as Applicant describes the phrase “substantially the same height”, AmRhein also shows wherein the heights of the openings #99 and #93 are substantially similar); and

    PNG
    media_image3.png
    200
    380
    media_image3.png
    Greyscale

wherein a fluid flow path expands in a first direction substantially perpendicular to the major axis of the fluid flow path (as above, in the width direction) and narrows in a second direction substantially perpendicular to the major flow axis of the fluid flow path and the first direction (as above, in the height direction).

Noble and AmRhein both teach CVD apparatuses with remote plasma generators, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the nozzle structure as taught by Noble with the nozzle structure as taught by AmRhein in order to modify the reactive flow geometry issuing from the inlet plenum #66 (AmRhein – [0074]) in order to ensure the high quality deposition of layers (AmRhein – [0004]-[0006]).

Modified Noble does not explicitly teach wherein the second opening of the connector has a cross sectional area equal to or greater than a cross sectional area of the first opening of the connector, nor the second opening of the nozzle having a cross sectional area equal to or greater than a cross sectional area of the first opening of the nozzle.

It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum value for the cross sectional area of the nozzle/liner through routine experimentation in order to create a desired flow pattern (AmRhein – [0077], [0081]-[0083]), minimize the loss of desired energetic species (AmRhein – [0080]), and conform to the desired mounting location within the plenum (AmRhein – [0079]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 7, Noble does not teach wherein the first opening and the second opening of the connector are circular.
However, AmRhein teaches wherein the first opening of the connector (AmRhein - [0075] and Fig. 5C, plenum throat #93) is circular (see AmRhein Fig. 5C). 

It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum shape of the second opening through routine experimentation in order to create a desired flow pattern (AmRhein – [0077], [0081]-[0083]), minimize the loss of desired energetic species (AmRhein – [0080]), and conform to the desired mounting location within the plenum (AmRhein – [0079]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 8, Noble does not teach wherein the second opening of the liner has an ellipsoid shape.
However, AmRhein teaches wherein the second opening of the liner (AmRhein - [0075] and Fig. 6C, plenum insert #102 with flow blocking plate #97, with liner #360f as taught by Noble) has an ellipsoid shape (AmRhein - [0075] and Fig. 6C, shaped opening #99 is ellipsoid shaped).


Regarding claim 10, Noble does not teach wherein the first opening of the nozzle has a larger diameter than the second opening of the connector.
However, AmRhein teaches wherein the first opening of the nozzle (AmRhein – Fig. 6B, inlet plenum throat #93) has a larger diameter (diameter in a vertical direction) than the second opening of the connector (second opening of the nozzle as taught by AmRhein, shaped opening #99 is shallower in a vertical direction than #93, thus meeting the limitations of the claim).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the nozzle structure as taught by Noble with the nozzle structure as taught by AmRhein in order to modify the reactive flow geometry issuing from the inlet plenum #66 (AmRhein – [0074]) in order to ensure the high quality deposition of layers (AmRhein – [0004]-[0006]).

Regarding claim 11, Noble does not teach a flow divider disposed in the liner.
However, AmRhein teaches a flow divider disposed in the liner (AmRhein - [0075] and Fig. 6C, rounded protrusions #97a of plenum insert #102 with flow blocking plate #97, inside the liner #360f in Fig. 5 as taught by Noble). 


Regarding claim 12, Noble does not teach a protrusion formed on an inner surface of the liner, wherein the flow divider is secured to the liner by the protrusion.
However, AmRhein teaches a protrusion (AmRhein - [0074] and Fig. 6B, support #103: tabs) formed on an inner surface of the liner (as modified above, the support #103 attached to plenum #66 as taught by AmRhein, with the conforming liner as taught by Noble), wherein the flow divider is secured to the liner by the protrusion (AmRhein - [0074]: plenum insert #102 supported on support #103).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the nozzle structure as taught by Noble with the nozzle structure as taught by AmRhein in order to modify the reactive flow geometry issuing from the inlet plenum #66 (AmRhein – [0074]) in order to ensure the high quality deposition of layers (AmRhein – [0004]-[0006]) and to flatten the reactive flow/create substantially laminar flow (AmRhein – [0075]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Noble (US Patent 6,450,116) and AmRhein (US Patent Pub. 2005/0221618), as applied to claims 6-8 and 10-12 above, and further in view of Yoshizaki (US Patent 7,712,435) and Maeda (US Patent 5,620,523).
The limitations of claims 6-8 and 10-12 are set forth above.
Regarding claim 9, modified Noble does not teach wherein the first opening of the liner has an ellipsoid shape.
However, Yoshizaki teaches wherein a gas inlet for a process chamber can be oval-shaped (Yoshizaki – C6, L21 and Figs. 1 and 2b, gas inlet 6 may have an oval or other rounded cross section).
Modified Noble and Yoshizaki both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Noble apparatus with the oval-shaped gas inlet (first opening of the liner) has an ellipsoid shape, as taught by Yoshizaki, since Maeda teaches that the shape of the inlet pipe for the film-forming gas is an important factor of improving the uniformity of the film thickness or overall uniformity of the film (Maeda – C2, L4-10)

Claims 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US Patent 6,450,116) in view of Aggarwal (US Patent 8,067,061) and AmRhein (US Patent Pub. 2005/0221618).
Regarding claim 13, Noble teaches a process system (Noble - Col. 5, Lines 40-42 and Fig. 3A, entirety), comprising: 
a process chamber (C7, L1-6 and Fig. 3A, RTP apparatus #200 and process chamber #213), comprising: 
a substrate support portion (7, L16-19 and Fig. 3A, substrate #100, support ring #262, rotatable quartz cylinder #263, bottom wall #215); 
a chamber body (C7, L5-7 and Fig. 3A, side wall #214, part of window assembly #217) coupled to the substrate support portion, wherein the chamber body comprises a first side and a second side opposite the first side (see annotated Noble Fig. 3A below), the chamber body and the substrate support portion cooperatively defining a processing volume (Fig. 3A, volume of chamber #213 above the substrate #100);

    PNG
    media_image7.png
    117
    487
    media_image7.png
    Greyscale

a liner assembly disposed in the first side (C8, L40 and Figs. 3A and 5, inlet member #360 with sleeve #360f disposed in the first side, as above), wherein the liner assembly comprises:
a nozzle (Fig. 6, openings of passageway 360b, as shown annotated below) comprising a first end with a first opening (see below) and second end with a second opening opposite the first end (see below), the first opening of the nozzle having a circular cross section (Noble – Figs. 5-6, passageway #360b appears to be shown cylindrically, thus nozzle cross section is circular); and

    PNG
    media_image5.png
    463
    535
    media_image5.png
    Greyscale

a liner (C11, L38 and Fig. 5, sleeve #360f) comprising a first end with a first opening (see annotated Fig. 6 below) and a second end with a second opening opposite the first end (see annotated Fig. 6 below), the first end of the liner directly coupled to the second end of the nozzle (see above and below annotated Figs. 6, liner first end directly coupled to the first and second ends of the nozzle);

    PNG
    media_image6.png
    454
    535
    media_image6.png
    Greyscale

a remote plasma source (C7, L1-4 and Fig. 3A, plasma applicator #300) coupled to the process chamber by a connector (C8, L40 and Fig. 3A, inlet member #360), the connector comprising:
a first end with a first opening (see annotated Noble Fig. 6 above) and a second end with a second opening opposite the first end (see annotated Noble Fig. 6 

    PNG
    media_image5.png
    463
    535
    media_image5.png
    Greyscale


Noble does not teach a distributed pumping structure located in the substrate support portion adjacent to the second side.
However, Aggarwal teaches a distributed pumping structure (Col. 5, Lines 52-53 and Fig. 3A-E, outlet manifold #136) located in the substrate support portion (Fig. 3A, exhaust path along/through lower wall #140) adjacent to the second side (Fig. 3B, outlet manifold #136 located opposite wall from inlet manifold #134).
Noble and Aggarwal both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Noble with the distributed pumping structure as taught by Aggarwal in order to accurately maintain substantially uniform flow of reactant gases 

Modified Noble does not teach wherein the second opening of the nozzle has an ellipsoid cross section that is wider and shallower than the first opening of the nozzle, the second opening of the nozzle having a cross sectional area equal to or greater than a cross sectional area of the first opening of the nozzle, wherein an entire perimeter of the first opening of the nozzle and an entire perimeter of the second opening of the nozzle are directly connected by a continuous and tapered surface; the second opening of the nozzle having a cross section that is wider than a cross section of the first opening and has substantially the same height, the second opening of the connector having a cross sectional area equal to or greater than a cross sectional area of the first opening of the connector, nor wherein the fluid flow path expands in a first direction substantially perpendicular to the major axis of the fluid flow path and narrows in a second direction substantially perpendicular to the major axis of the fluid flow path and the first direction.

However, AmRhein teaches a nozzle (chamber inlet/plenum #66 is the nozzle) comprising a first end with a first opening and a second end with a second opening opposite the first end,

    PNG
    media_image1.png
    285
    348
    media_image1.png
    Greyscale

the first opening of the nozzle having a circular cross section (AmRhein - Fig. 6B and C, plenum throat #93 opening shown circular) and the second opening of the nozzle ([0075] and Fig. 6C plenum insert #102 with shaped opening #99), having an ellipsoid cross section that is wider and shallower than the first opening of the nozzle (Fig. 6C, shaped opening #99 is wider horizontally and shallower vertically than plenum throat #93 opening, as shown below), wherein an entire perimeter of the first opening of the nozzle and an entire perimeter of the second opening of the nozzle are directly connected by a continuously tapered surface (see annotated Fig. 6B below in relation to Fig. 6C, the perimeter of shaped opening #99 is directly connected to the bolded surface as below, where the bolded surface is a continuous surface that has a tapered portion, and directly connects to the perimeter of plenum throat #93);

    PNG
    media_image2.png
    205
    381
    media_image2.png
    Greyscale

wherein the second opening of the nozzle has a cross section that is wider than a cross section of the first opening of the nozzle (Fig. 6C, opening #99 wider than plenum throat #93) and has substantially the same height (while opening #99 is shallower than #93, in as much detail as Applicant describes the phrase “substantially the same height”, AmRhein also shows wherein the heights of the openings #99 and #93 are substantially similar)

    PNG
    media_image3.png
    200
    380
    media_image3.png
    Greyscale

a channel formed in the member and extending from the first end of the nozzle to the second end of the member (see annotated AmRhein Fig. 6B above), wherein the channel is wider at the second end of the member than at the first end of the nozzle and shallower at the second end of the member than at the first end of the nozzle (see annotated AmRhein Fig. 6C above, the channel being the flow path through the plenum insert #102, shown as wider horizontally and more shallow vertically).


Modified Noble does not explicitly teach wherein the second opening of the nozzle has a cross sectional area equal to or greater than a cross sectional area of the first opening of the nozzle, nor the second opening of the connector having a cross sectional area equal to or greater than a cross sectional area of the first opening of the connector.
While AmRhein does not explicitly teach wherein the second opening of the nozzle has a cross sectional area equal to or greater than a cross sectional area of the first opening of the nozzle, nor the second opening of the connector having a cross sectional area equal to or greater than a cross sectional area of the first opening of the connector, AmRhein teaches wherein the cross sectional area is a result effective variable. Specifically, AmRhein teaches that the plenum insert can be designed such that the reactive flow has a desired flow pattern (AmRhein – [0077], [0081]-[0083]) and is configured to minimize the loss of desired energetic species (AmRhein – [0080]). Additionally, modified Noble teaches that the plenum insert size is selected based upon the desired mounting location within the plenum (AmRhein – [0079]).


Regarding claim 14, Noble does not teach wherein the distributed pumping structure comprises two pumping ports.
However, Aggarwal teaches the distributed pumping structure comprises two pumping ports (Aggarwal - Col. 6, Lines 45-54 and Fig. 3D, outlet ports #156). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to provide a plurality of pumping ports in order to accurately maintain substantially uniform flow of reactant gases over the substrate surface (Aggarwal – Col. 6, Lines 45-54) to form a more uniform film (Col. 9, Lines 11-14).

Regarding claim 15, Noble does not teach wherein the two pumping ports are spaced apart along a line that is perpendicular to a gas flow path.

Further, Aggarwal teaches that the position of the ports is a result effective variable. Specifically, that any number of vacuums in any configuration can be used to provide a suction force (Aggarwal - Col. 8, Lines 4-7) and maintain uniform flow of gas over the substrate (Aggarwal - Col. 6, Lines 49-54). It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum port orientation through routine experimentation in order in order to accurately maintain substantially uniform flow of reactant gases over the substrate surface (Aggarwal – Col. 6, Lines 45-54) to form a more uniform film (Aggarwal - Col. 9, Lines 11-14). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 16, Noble does not teach wherein the two pumping ports are disposed symmetrically with respect to a central axis of the process chamber.
However, Aggarwal teaches wherein the two pumping ports (annotated Aggarwal - Fig. 3D below, outlet ports #156) are disposed symmetrically with respect to a central axis of the process chamber (see below, solid lines spaced evenly to dotted central axis). 

    PNG
    media_image8.png
    242
    461
    media_image8.png
    Greyscale


Further, Aggarwal teaches that the position of the ports is a result effective variable. Specifically, that any number of vacuums in any configuration can be used to provide a suction force (Col. 8, Lines 4-7) and maintain uniform flow of gas over the substrate (Col. 6, Lines 49-54). 
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum port orientation through routine experimentation in order in order to accurately maintain substantially uniform flow of reactant gases over the substrate surface (Aggarwal – Col. 6, Lines 45-54) to form a more uniform film (Col. 9, Lines 11-14). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 17, Noble does not teach two valves, each valve is connected to a corresponding pumping port of the two pumping ports.
However, Aggarwal teaches two valves (Aggarwal - Col. 8, Lines 29-34 and Fig. 3C, flow control devices #172), wherein each valve is connected to a corresponding 
It would be obvious to modify the Noble apparatus with the valves as taught by Aggarwal in order to maintain sufficient control over the flow of reactant gases exiting the chamber (Aggarwal - Col. 8, Lines 31-34) to accurately maintain substantially uniform flow of reactant gases over the substrate surface (Aggarwal - Col. 6, Lines 45-54) to form a more uniform film (Aggarwal - Col. 9, Lines 11-14).

Regarding claim 19, modified Noble (Noble modified by Agarwal) does not teach wherein a flow divider is disposed in the liner, the flow divider having a height less than a height of the liner.
However, AmRhein teaches wherein a flow divider is disposed in the liner (AmRhein - [0075] and Fig. 6C, rounded protrusions #97a of plenum insert #102 with flow blocking plate #97, with the conforming liner as taught by Noble and combined above), the flow divider having a height less than a height of the liner (see annotated AmRhein Fig. 6C below, height “A” of flow divider significantly smaller than a height “B” between an inside surface of the plenum #66, even with an additional liner as taught by Noble).

    PNG
    media_image4.png
    257
    479
    media_image4.png
    Greyscale




The Examiner notes “a height of the liner” is an extremely broad limitation, and is interpreted herein as any vertical distance between an upper and lower part of the liner. As such, since the flow divider as taught by modified Noble (see above, by AmRhein) is between an upper and lower surface of the nozzle (as taught by AmRhein), even with a liner on the interior surfaces of the nozzle, the flow divider would still be completely within an interior volume of the liner, and thus have a height that is less.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Noble (US Patent 6,450,116), Aggarwal (US Patent 8,067,061), and AmRhein (US Patent Pub. 2005/0221618), as applied to claims 13-17 and 19 above, and further in view of Takahashi (US Patent Pub. 2003/0091835).
The limitations of claims 13-17 and 19 have been set forth above.
Regarding claim 20, modified Noble does not teach wherein the connector comprises quartz.
However, Takahashi teaches wherein an apparatus typically comprises quartz parts with an additional coating disposed thereon (Takahashi – [0008]).

Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Noble (US Patent 6,450,116) and AmRhein (US Patent Pub. 2005/0221618), as applied to claims 6-8 and 10-12 above, and further in view of Liang (US Pub. 2013/0168377).
The limitations of claims 6-8 and 10-12 are set forth above.
Regarding claim 21, modified Noble does not teach wherein the connector further comprises a second liner disposed therein, the second liner having a wall thickness at the first end of the connector less than a wall thickness at a central portion of the connector.
However, Liang teaches wherein a process-fluid-generator-to-process-chamber connector comprises two members (Liang – [0027] and Figs. 3-4, adapter #34 and ball joint segment #26 used couple the torch chamber #24 and process tube #22), the second member (Liang – adapter #34) having a wall thickness at the first end of the connector (see annotated Liang Fig. 4 below, thickness along “A”) less than a wall 

    PNG
    media_image9.png
    255
    351
    media_image9.png
    Greyscale

Modified Noble and Liang both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Noble apparatus with the second liner member as taught by Liang in order to accommodate differences in thermal expansion between the joint segments between the process chamber and the process fluid generator chamber without impacting the design or set-up of an existing system (Liang – [0026]).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US Patent 6,450,116), Aggarwal (US Patent 8,067,061), and AmRhein (US Patent Pub. 2005/0221618), as applied to claims 13-17 and 19 above, and further in view of Liang (US Pub. 2013/0168377).
The limitations of claims 13-17 and 19 are set forth above.
Regarding claim 22, modified Noble does not teach wherein the connector further comprises a second liner disposed therein, the second liner having a shape at the second end of the connector matching a shape of the first opening of the nozzle.
However, Liang teaches wherein a process-fluid-generator-to-process-chamber connector comprises two members (Liang – [0027] and Figs. 3-4, adapter #34 and ball joint segment #26 used couple the torch chamber #24 and process tube #22), the second member (Liang – Figs. 3-4, adapter #34) having a shape at the second end (Liang – [0028] and Figs. 3-4, first portion #40) matching a shape (both cylindrical) of the first opening of the other member (Liang – Figs. 3-4, fits inside opening of ball joint segment #26).
Modified Noble and Liang both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Noble apparatus with the second liner member as taught by Liang in order to accommodate differences in thermal expansion between the joint segments between the process chamber and the process fluid generator chamber without impacting the design or set-up of an existing system (Liang – [0026]).

Regarding claim 23, modified Noble does not teach wherein the second liner has a wall thickness at the first end of the connector less than a wall thickness at a central portion of the connector.
However, Liang teaches wherein the second liner (Liang – adapter #34) has a wall thickness at the first end of the connector (see annotated Liang Fig. 4 below, 

    PNG
    media_image9.png
    255
    351
    media_image9.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Noble apparatus with the second liner member as taught by Liang in order to accommodate differences in thermal expansion between the joint segments between the process chamber and the process fluid generator chamber without impacting the design or set-up of an existing system (Liang – [0026]).

Response to Arguments
Applicant is thanked for their amendments to claim 17 to address a minor informality raised in the previous Office Action. As such, the objection to the claim is withdrawn. 

After further search and consideration, the Examiner disagrees that the amendments to independent claims 1, 6, and 13 overcome the prior art of record, AmRhein. As shown in the annotated figures below, the Examiner feels it is a reasonable interpretation of the AmRhein nozzle to identify the first and second ends as shown below:

    PNG
    media_image1.png
    285
    348
    media_image1.png
    Greyscale

such that the “continuously tapered surface” is as follows:

    PNG
    media_image2.png
    205
    381
    media_image2.png
    Greyscale


As defined by Merriam-Webster dictionary, “end” means “the part of an area that lies at the boundary”. In accordance, the Examiner feels it is reasonable to interpret the “first end” above as the boundary between the tapered portion and the straight portion of the nozzle. The claim is not so limited to a “terminal” or “absolute” end, and thus continues to be met by the AmRhein reference, as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        

/Benjamin Kendall/Primary Examiner, Art Unit 1718